Citation Nr: 1758468	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO. 14-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to restoration of ratings of 10 percent for each foot associated with gout and degenerative joint disease, reduced to 0 percent, effective May 1, 2017, to include entitlement to increased ratings.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for major depressive disorder. 

5. Entitlement to service connection for sleep apnea. 

6. Entitlement to service connection for a disorder manifested by fatigue. 

7. Entitlement to a disability rating in excess of 10 percent for tinnitus. 

8. Entitlement to a disability rating in excess of 10 percent for a peripheral vestibular disorder. 

9. Entitlement to a disability rating in excess of 10 percent for headaches since March 12, 2015, in excess of 0 percent prior to March 12, 2015. 

10. Entitlement to an effective date earlier than February 20, 2014, for the grant of service connection for headaches. 

11. Entitlement to an effective date earlier than February 20, 2014, for the grant of service connection for peripheral vestibular disorder.

12. Entitlement to an effective date earlier than December 15, 2014, for the grant of service connection for gout and degenerative joint disease of the feet.


ORDER

Service connection for a bilateral (or unilateral) hearing loss disability is denied. 

The appeal is dismissed to the extent of the claim of entitlement to service connection for PTSD.

The appeal is dismissed to the extent of the claim of entitlement to service connection for major depressive disorder. 

The appeal is dismissed to the extent of the claim of entitlement to service connection for sleep apnea. 

The appeal is dismissed to the extent of the claim of entitlement to service connection for a disorder manifested by fatigue. 

The appeal is dismissed to the extent of the claim of entitlement to a disability rating in excess of 10 percent for tinnitus. 

The appeal is dismissed to the extent of the claim of entitlement to a disability rating in excess of 10 percent for a peripheral vestibular disorder. 

The appeal is dismissed to the extent of the claim of entitlement to a disability rating in excess of 10 percent for headaches since March 12, 2015, in excess of 0 percent prior to March 12, 2015. 

The appeal is dismissed to the extent of the claim of entitlement to an effective date earlier than February 20, 2014, for the grant of service connection for headaches. 

The appeal is dismissed to the extent of the claim of entitlement to an effective date earlier than February 20, 2014, for the grant of service connection for peripheral vestibular disorder.

The appeal is dismissed to the extent of the claim of entitlement to an effective date earlier than December 15, 2014, for the grant of service connection for gout and degenerative joint disease of the feet.


FINDINGS OF FACT

1. Sensorineural hearing loss did not become manifest to a degree of 10 percent or more in either ear within one year of service separation; a hearing loss disability, either bilateral or unilateral, is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

2. The Veteran has withdrawn his appeal as to the issues of entitlement to service connection for PTSD, major depressive disorder, fatigue, and sleep apnea, the claims of entitlement to earlier effective dates for the grant of service connection for headaches, peripheral vestibular disorder, and gout and degenerative joint disease of the bilateral feet, and the claims of entitlement to increased ratings for headaches, tinnitus, and peripheral vestibular disorder.


CONCLUSIONS OF LAW

1. A bilateral (or unilateral) hearing loss disability was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability; an organic disease of the nervous system is no presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2017).

2. The criteria for withdrawal of an appeal have been met regarding the claim of entitlement to service connection for PTSD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of an appeal have been met regarding the claim of entitlement to service connection for major depressive disorder. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of an appeal have been met regarding the claim of entitlement to service connection for a disorder manifested by fatigue. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal of an appeal have been met regarding the claim of entitlement to service connection for sleep apnea. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

6. The criteria for withdrawal of an appeal have been met regarding the claim of entitlement to an increased disability rating for tinnitus. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

7. The criteria for withdrawal of an appeal have been met regarding the claim of entitlement to an increased disability rating for peripheral vestibular disorder. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

8. The criteria for withdrawal of an appeal have been met regarding the claim of entitlement to an increased disability rating for headaches. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

9. The criteria for withdrawal of an appeal have been met regarding the claim of entitlement to an earlier effective date for the grant of service connection for headaches. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

10. The criteria for withdrawal of an appeal have been met regarding the claim of entitlement to an earlier effective date for the grant of service connection for peripheral vestibular disorder. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

11. The criteria for withdrawal of an appeal have been met regarding the claim of entitlement to an earlier effective date for the grant of service connection for gout and degenerative joint disease of the feet. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from June 1974 to March 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in St. Paul, Minnesota, dated September 2014, August 2015, and August 2016. 

In May 2011, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). The Veteran was informed of the basis for the RO's denial of his claims and he was informed of the information and evidence necessary to substantiate each claim. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103.

The rating restoration/increased rating issue of is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.

Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) received on February 22, 2017, the Veteran withdrew appeals regarding the issues of entitlement to increased ratings for headaches, tinnitus, and peripheral vestibular disorder, and the claim of entitlement to service connection for fatigue. On the record of the Board hearing, the Veteran reiterated his intent to withdraw his appeal as to those issues, and he also withdrew his appeal regarding claims for service connection for PTSD, major depressive disorder, and sleep apnea, and earlier effective date claims regarding headaches, peripheral vestibular disorder, and gout and degenerative joint disease of the bilateral feet. Hence, there remain no allegations  of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of these matters.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). As the appeal has been withdrawn, the Board finds that dismissal is appropriate.

Service Connection Claim

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). 

A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service treatment records reveal no complaint, treatment, or diagnosis pertinent to hearing loss during service. At service entrance in March 1974, an audiogram was taken with pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
5
0
LEFT
30
15
5
10
10

At service separation in February 1977, an audiogram was not taken. Whispered voice testing revealed 15/15 acuity in both ears. The Veteran's ears and hearing were found to be clinically normal. The Veteran responded affirmatively to whether he had any history of ear, nose, or throat trouble, but he specified a sore throat. 

After service, in a February 4, 1993, private outpatient record, the examiner noted that he was no experiencing any hearing symptoms (VBMS record 10/30/1996). A March 8, 1996, hospital discharge summary reveals that examination of the ears was unremarkable. 

An October 3, 2001, private audiology examination reveals pure tone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
25
LEFT
5
10
5
10
30

A June 2002 VA Examination reveals an opinion that hearing loss and tinnitus were related to noise exposure in service; however, it does not appear that the examiner had conducted audiometric testing at the time the opinion was written. A July 2002 VA audiology examination reveals pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
5
5
10
10
20

When the examiner reviewed the July 2002 results, the opinion was hand-written in the margins as: "It is my opinion based on a new audiogram that the Veteran's hearing is normal 500 to 4000 Hertz in (R) + (L) ear." 

A April 2014 VA examination reveals pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
60
LEFT
15
15
20
30
45

The examiner opined that it is not at least as likely as not that hearing loss was related to service. The examiner reasoned that when the Veteran was discharged in 1977, testing performed at the VA Medical (Center in St. Louis in 2001 recorded threshold unchanged from those recorded at induction. The examiner acknowledged that tinnitus had been service-connected, but opined that tinnitus was related to the Veteran's peripheral vestibular disorder and was not a result of acoustic trauma. 

After a review of all of the evidence, the Board finds that the Veteran's current bilateral hearing loss is not related to service, to include noise exposure therein. 

Based on the passage of several decades before sensorineural hearing loss became manifest to a degree of 10 percent or more, the Board finds that the presumption of service connection for certain diseases under 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 is not for application. 

There is no medical opinion that purports to relate current bilateral hearing loss to service. The positive opinion initially reported in July 2002 was corrected by the examiner after seeing the test results showing normal hearing. The Board acknowledges that the Veteran likely was exposed to loud sounds during service. However, the medical evidence establishes that he did not sustain a hearing loss disability for several decades after service, and that this demonstrates that his current hearing loss disability is not related to events in service. As noted above, the Veteran's tinnitus is not considered evidence of acoustic trauma in service as it has been related to a service-connected peripheral vestibular disorder. The Board also finds that the Veteran's bilateral hearing loss disability is not related by causation or aggravation to any service-connected disability, to include tinnitus. 

The Board has given consideration to the Veteran's statements and testimony. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of sensorineural hearing loss to remote noise exposure in service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized knowledge and training and is not capable of lay observation. Under VA law, establishing the onset of hearing loss requires audiometric testing administered by an audiologist. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between noise exposure in service and the claimed hearing loss with temporally remote onset after service.

In sum, the Board finds that a hearing loss disability did not become manifest to a degree of 10 percent or more within one year of service separation; the current hearing loss disability is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities. In light of these findings, the Board concludes that service connection for a bilateral (or unilateral) hearing loss disability is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


REMAND

In a September 2014 rating decision, the RO granted service connection for gout with degenerative joint disease of the bilateral feet. An initial rating of 0 percent was assigned from February 20, 2014. The Veteran disagreed with the initial rating in October 2014. 

The Veteran was afforded a new VA examination in March 2015. On June 11, 2015, the Veteran submitted a statement requesting that his appeal be withdrawn with respect to gout and degenerative joint disease of the feet; and, he requested a rating decision be issued on that claim. On June 22, 2015, he filed a VA Form 21-526EZ (Veteran's Application for Compensation and/or Pension) requesting an increased rating for gout with degenerative joint disease of the bilateral feet. He attached a medical record from his private doctor. He requested a decision on the claim. On August 13, 2015, the Veteran submitted a VA Form 21-4138 (Statement in Support of Claim) stating: "Please remove my claim for gout from the Appeal and make a decision on it, the exam has been completed." On August 21, 2015, the RO responded that the claim had been withdrawn from the appeal. The Veteran was informed that the appeal could be reinstated at his request, if received by October 5, 2015. The RO issued a rating decision in August 2015 granting separate ratings of 10 percent for each foot, effective December 15, 2014. 

On November 25, 2015, the Veteran filed a VA Form 21-526EZ requesting an increased rating for gout of the feet. The RO initially responded to the claim in January 2016 by letter stating that the issue was already on appeal. However, on July 6, 2016, the RO contacted the Veteran by telephone and explained that the January 27, 2016, letter was in error, and that the issue was not on appeal. The "Veteran said he thought that was the case and was happy that [VA] clarified it." He asked that his request be treated as a new claim. Neither of the Statements of the Case sent to the Veteran on July 9, 2016, and July 22, 2016, include that issue. 

While it is unclear why the Veteran thought the appeal needed to be withdrawn with respect to this claim in order to get a new rating decision, it is clear from the July 6, 2016, telephone conversation that he understood that the issue had been withdrawn from his appeal. Thus, he was ultimately not mislead by the January 2016 letter. See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating disability rating matter as if it were part of veteran's timely filed substantive appeal for more than 5 years, VA waived any objections it might have had to the timeliness of the appeal with respect to the matter). 

At the Board hearing, testimony was allowed on the rating claim; however, it was acknowledged that the status of the appeal was uncertain, there having been no Statement of the Case that specifically addressed it. As the Veteran did not request to have the appeal reinstated by October 5, 2015--1 year after the October 2014 rating decision, the appeal terminated with respect to that issue. However, the Board finds that the November 25, 2015, increased rating claim may reasonable be interpreted as a Notice of Disagreement with the August 2015 rating decision and the ratings assigned therein. Accordingly, an appeal of that decision has been initiated. 

The Veteran was afforded a VA examination in July 2016; and, in an August 2016 rating decision, the RO proposed to reduce the ratings for each foot to 0 percent. This proposal was implemented in a February 2017 rating decision, effective May 1, 2017. In correspondence received in May 2017, the Veteran's representative requested that no action should be taken on the reduction pending action by the Board in the appeal. The Board finds that this document may reasonably be interpreted as a Notice of Disagreement with the rating reduction. Accordingly, appeals have been initiated with respect to the issues of entitlement to an increased disability rating for gout and degenerative joint disease of the bilateral feet, and entitlement to restoration of a 10 percent rating for each foot; however, a Statement of the Case has not been provided to the Veteran on either issue. 

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that a Statement of the Case be issued. See 38 C.F.R. §19.9(c)(2017); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim is REMANDED for the following action:

Issue a Statement of the Case pertaining to the issue of entitlement to restoration of ratings of 10 percent for each foot associated with gout and degenerative joint disease, reduced to 0 percent, effective May 1, 2017, to include entitlement to increased ratings, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights. 

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely Substantive Appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case. 38 C.F.R. § 20.202 (2015). 

If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This issue must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Attorney for the Board: L. Cramp, Counsel

Copy mailed to: Disabled American Veterans 

Department of Veterans Affairs


